EXHIBIT 10(n)
Dated: 08/01/2011
FORM OF NON-U.S
SEVERANCE PROTECTION AGREEMENT
FOR EXECUTIVES DESIGNATED BY THE PRESIDENT
          THIS AGREEMENT made as of <Hire/Promo Date>, by and between Campbell
Soup Company (the “Company”) and <Name> (the “Executive”).
          WHEREAS, the Board of Directors of the Company (the “Board”)
recognizes that the possibility of a Change in Control (as hereinafter defined)
exists and that the threat of or the occurrence of a Change in Control may
result in the departure or in significant distractions of its key management
personnel because of the uncertainties inherent in such a situation;
          WHEREAS, the Executive is employed by the Company or one of its
subsidiaries or affiliates (the “Employer”).
          WHEREAS, the Board has, as recommended and approved by the
Compensation and Organization Committee (the “Committee”), determined that it is
essential and in the best interest of the Company and its stockholders for the
Employer to retain the services of the Executive in the event of a threat or
occurrence of a Change in Control and to ensure his continued dedication and
efforts in such event without undue concern for his personal financial and
employment security; and
          WHEREAS, in order to induce the Executive to remain in the employ of
the Employer and to encourage the continued attention and dedication of the
Executive, particularly in the event of a threat or the occurrence of a Change
in Control, the Company desires to enter into this Agreement with the Executive
as a supplemental agreement to his employment contract if any, with the Employer
to provide the Executive with certain benefits in the event his employment is
terminated as a result of, or in connection with, a Change in Control.
          NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:
          1. Term of Agreement. The term of this Agreement (the “Term”) shall
commence on <Hire/Promo Date>, and shall continue in effect until the third
anniversary of such date; provided, however, that commencing on the second
anniversary of such date and on each anniversary thereafter, the term of this
Agreement shall automatically be extended for one (1) year unless either the
Company or the Executive shall have given written notice to the other at least
ninety (90) days prior thereto that the Term of this Agreement shall not be so
extended; and provided, further, however, that notwithstanding any such notice
by the Company not to extend, the Term shall not expire prior to the expiration
of twenty-four (24) months after the occurrence of a Change in Control that
occurs prior to the end of the Term.

Page 1 of 13



--------------------------------------------------------------------------------



 



          2. Definitions.
          2.1 “Cause” means a termination evidenced by a resolution adopted in
good faith by no less than two-thirds of the Board that the Executive
(a) intentionally and continually failed to substantially perform his duties
with the Employer (other than a failure resulting from the Executive’s
incapacity due to physical or mental illness) which failure continued for a
period of at least thirty (30) days after a written notice of demand for
substantial performance has been delivered to the Executive specifying the
manner in which the Executive has failed to substantially perform, or
(b) intentionally engaged in conduct which is demonstrably and materially
injurious to the Employer or the Company, monetarily or otherwise; provided,
however, that no termination of the Executive’s employment shall be for Cause as
set forth in clause (b) above until (x) there shall have been delivered to the
Executive a copy of a written notice setting forth that the Executive was guilty
of the conduct set forth in clause (b) and specifying the particulars thereof in
detail, and (y) the Executive shall have been provided an opportunity to be
heard by the Board (with the assistance of the Executive’s counsel if the
Executive so desires). No act, nor failure to act, on the Executive’s part,
shall be considered “intentional” unless he has acted, or failed to act, with an
absence of good faith and without a reasonable belief that his action or failure
to act was in the best interest of the Employer or the Company. Notwithstanding
anything contained in this Agreement to the contrary, no failure to perform by
the Executive after a Notice of Termination is given by the Executive shall
constitute Cause for purposes of this Agreement.
          2.2 “Change in Control” means any of the following events: (a) The
acquisition in one or more transactions by any “Person” (as the term person is
used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”) of “Beneficial Ownership” (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding voting
securities (the “Voting Securities”), provided, however, that for purposes of
this Section 2.2(a), the Voting Securities acquired directly from the Company by
any Person shall be excluded from the determination of such Person’s Beneficial
Ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding); or
          (b) The individuals who, as of August 1, 2011, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute more than
fifty percent (50%) of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or
          (c) Approval by stockholders of the Company of (1) a merger or
consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation, do not own, directly or
indirectly immediately following such merger or consolidation, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger or consolidation or (2) a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company; or

Page 2 of 13



--------------------------------------------------------------------------------



 



          (d) Acceptance of stockholders of the Company of shares in a share
exchange if the stockholders of the Company, immediately before such share
exchange, do not own, directly or indirectly immediately following such share
exchange, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such share
exchange in substantially the same proportion as their ownership of the Voting
Securities outstanding immediately before such share exchange.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because twenty-five percent (25%) or more of the then
outstanding Voting Securities is acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained by the
Company or any of its subsidiaries, (ii) any corporation which, immediately
prior to such acquisition, is owned directly or indirectly by the stockholders
of the Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition, (iii) any “Grandfathered Dorrance Family
Stockholder” (as hereinafter defined) or (iv) any Person who has acquired such
Voting Securities directly from any Grandfathered Dorrance Family Stockholder
but only if such Person has executed an agreement which is approved by
two-thirds of the Board and pursuant to which such Person has agreed that she
(or they) will not increase her (or their) Beneficial Ownership (directly or
indirectly) to 30% or more of the outstanding Voting Securities (the “Standstill
Agreement”) and only for the period during which the Standstill Agreement is
effective and fully honored by such Person.
          For purposes of this Section, “Grandfathered Dorrance Family
Stockholder” shall mean at any time a “Dorrance Family Stockholder” (as
hereinafter defined) who or which is at the time in question the Beneficial
Owner solely of (v) Voting Securities Beneficially Owned by such individual on
January 25, 1990, (w) Voting Securities acquired directly from the Company,
(x) Voting Securities acquired directly from another Grandfathered Dorrance
Family Stockholder, (y) Voting Securities which are also Beneficially Owned by
other Grandfathered Dorrance Family Stockholders at the time in question, and
(z) Voting Securities acquired after January 25, 1990 other than directly from
the Company or from another Grandfathered Dorrance Family Stockholder by any
“Dorrance Grandchild” (as hereinafter defined), provided that the aggregate
amount of Voting Securities so acquired by each such Dorrance Grandchild shall
not exceed five percent (5%) of the Voting Securities outstanding at the time of
such acquisition.
          A “Dorrance Family Stockholder” who or which is at the time in
question the Beneficial Owner of Voting Securities which are not specified in
clauses (v), (w), (x), (y) and (z) of the immediately preceding sentence shall
not be a Grandfathered Dorrance Family Stockholder at the time in question. For
purposes of this Section, “Dorrance Family Stockholders” shall mean individuals
who are descendants of the late Dr. John T. Dorrance, Sr. and/or the spouses,
fiduciaries and foundations of such descendants. A “Dorrance Grandchild” means
as to each particular grandchild of the late Dr. John T. Dorrance, Sr., all of
the following taken collectively: such grandchild, such grandchild’s descendants
and/or the spouses, fiduciaries and foundations of such grandchild and such
grandchild’s descendants.
          Moreover, notwithstanding the foregoing, a Change in Control shall not
be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the

Page 3 of 13



--------------------------------------------------------------------------------



 



Subject Person, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such share acquisition by the Company, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
          (e) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive’s employment is terminated by the Employer without
Cause within one year prior to a Change in Control and the Executive reasonably
demonstrates that such termination (1) was at the request of a Third Party (as
defined in Section 2.4(b)) who effectuates a Change in Control or (2) otherwise
occurred in connection with or in anticipation of, a Change in Control, then,
for all purposes of this Agreement, the date of a Change in Control shall mean
the date immediately prior to the date of such Executive’s termination of
employment.
          2.3 “Disability” means a physical or mental infirmity that
(notwithstanding accommodation) impairs the Executive’s ability to substantially
perform his essential duties for a continuous period of one hundred eighty
(180) days. Any question as to the existence of an Executive’s Disability upon
which the Executive and the Company cannot agree will be determined by a
qualified independent physician selected by the Executive and the Company. If
the Company and the Executive cannot agree on a physician, the Chief of Staff of
Thomas Jefferson Hospital in Philadelphia, Pennsylvania shall select a
physician. The determination of such physician made in writing to the Company
and to the Executive shall be final and conclusive for all purposes of this
Agreement.
          2.4 (a) “Good Reason” means the occurrence after a Change in Control
of any of the events or conditions described in subsections (1) through
(7) hereof:
     (1) a change in the Executive’s position or responsibilities (including
reporting responsibilities) which represents a material adverse change from his
position or responsibilities as in effect immediately prior to such Change in
Control; the assignment to the Executive of any duties or responsibilities
which, in the Executive’s reasonable judgment, are inconsistent with his status,
position or responsibilities; or any removal of the Executive from or failure to
reappoint or reelect the Executive to any of such offices or positions, except
in connection with the termination of his employment for Disability, Cause,
death or by the Executive other than for Good Reason;
     (2) a reduction in the Executive’s base salary by a material amount or any
failure to pay the Executive any compensation or benefits to which he is
entitled within thirty (30) days of the date due;
     (3) the Employer’s requiring the Executive to be based at any place outside
a 50-mile radius from his principal place of employment immediately prior to
such Change in Control, except for reasonably required travel on the Employer’s
business which is not greater than such travel requirements prior to the Change
in Control;
     (4) the failure by the Employer or the Company to (A) continue in effect
(without reduction in benefit level, and/or reward opportunities) any

Page 4 of 13



--------------------------------------------------------------------------------



 



compensation or employee benefit plan in which the Executive was participating
immediately prior to the Change in Control, unless a substitute or replacement
plan has been implemented which provides substantially identical compensation or
benefits to the Executive or (B) provide the Executive with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each other compensation or
employee benefit plan, program and practice as in effect immediately prior to
the Change in Control (or as in effect following the Change in Control, if
greater);
     (5) any material breach by the Employer or Company of any provision of this
Agreement;
     (6) any purported termination of the Executive’s employment for Cause by
the Employer which does not comply with the terms of Section 2.1; or
     (7) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company to assume and agree to
perform this Agreement, as contemplated in Section 6 hereof.
     (b) (1) A Good Reason termination shall not occur unless the Executive
gives notice to the Company that an event or condition described in
Sections 2.4(a) (1) through (7) has occurred within a time period not to exceed
ninety (90) days from the date of first occurrence of one of these events or
conditions, and the Company shall have at least thirty (30) days from the time
of that notice in which to remedy the event or condition described in
Sections 2.4(1) through (7).
     (2) Any event or condition described in Section 2.4(a)(1) through (7) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control (a
“Third Party”), or (2) otherwise arose in connection with or in anticipation of
a Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.
          (c) The Executive’s right to terminate his employment pursuant to this
Section 2.4 shall not be affected by his incapacity due to physical or mental
illness.
          3. Severance and Benefits.
          3.1 If, during the Term, the Executive’s employment with the Employer
is terminated within twenty-four (24) months following a Change in Control, the
Executive shall be entitled to the following compensation and benefits:
          (a) If the Executive’s employment with the Company is terminated
(1) by the Employer for Cause or Disability, (2) by reason of the Executive’s
death, or (3) by the Executive other than for Good Reason, the Employer shall
pay the Executive all amounts earned or accrued through the Termination Date (as
hereinafter defined) but not paid as of the Termination Date, including (i) base
salary (at the rate then in effect), (ii) reimbursement for reasonable and

Page 5 of 13



--------------------------------------------------------------------------------



 



necessary expenses incurred by the Executive on behalf of the Employer during
the period ending on the Termination Date, and (iii) vacation pay (collectively,
“Accrued Compensation”). In addition to the foregoing, if the Executive’s
employment is terminated by the Employer for Disability or by reason of the
Executive’s death, the Employer shall pay to the Executive or his beneficiaries
an amount equal to the Pro Rata Bonus (as hereinafter defined). The “Pro Rata
Bonus” is an amount equal to the Bonus Amount (as hereinafter defined)
multiplied by a fraction the numerator of which is the number of days in such
fiscal year through the Termination Date and the denominator of which is 365.
The term “Bonus Amount” shall mean the greater of the (x) Executive’s target
bonus under the Campbell Soup Company Annual Incentive Plan for the fiscal year
in which the Termination Date occurs or (y) average of the annual bonuses paid
or payable to the Executive during the two full fiscal years immediately prior
to the Termination Date. Executive’s entitlement to any other compensation or
benefits shall be determined in accordance with the Employer’s employee benefit
plans and other applicable programs and practices then in effect.
          (b) If the Executive’s employment with the Employer is terminated
(other than by reason of death), (1) by the Employer other than for Cause or
Disability or (2) by the Executive for Good Reason, the Executive shall be
entitled to the following benefits provided below:
     (i) The Employer shall pay the Executive all Accrued Compensation and a
Pro-Rata Bonus (each as defined in Section 3.1(a)).
     (ii) The Company shall pay the Executive as severance pay and in lieu of
any further compensation for periods subsequent to the Termination Date, a
single sum cash payment (the “Severance Amount”) equal to the amount set forth
in paragraph (a) on Schedule A.
     (iii) For a number of months equal to the lesser of (A) the number of
months set forth in paragraph (b) on Schedule A or (B) the number of months
remaining until the Executive’s 65th birthday (the “Continuation Period”), the
Company shall at its expense continue to provide the Executive and his
dependents and beneficiaries the life insurance and medical benefits in an
amount equal to the greater of: (x) the greater of (1) such benefits provided to
the Executive at any time during the 90-day period immediately prior to the
Change in Control or (2) the benefits provided to the Executive at any time
following the Change in Control or (y) the benefits provided to other similarly
situated executives who continue in the employ of the Employer during the
Continuation Period. The coverage and benefits (including deductibles and costs)
provided in this Section 3.1(b)(iii) during the Continuation Period shall be no
less favorable to the Executive and his dependents and beneficiaries, than the
most favorable of such coverages and benefits provided during any of the periods
referred to in clauses (x) and (y) above. The Company’s obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder. This
subsection (iii) shall not be

Page 6 of 13



--------------------------------------------------------------------------------



 



interpreted so as to limit any benefits to which the Executive, his dependents
or beneficiaries may be entitled under any of the Employer’s employee benefit
plans, programs or practices following the Executive’s termination of
employment, including without limitation, life insurance benefits.
     (iv) The Company shall pay the Executive a single sum cash payment equal to
the actuarial equivalent of the excess of (A) the Supplemental Retirement
Benefit (as defined below) (determined as a straight life annuity commencing at
age 65) determined as if (w) the Executive remained employed by the Employer and
accumulated additional months of credited service as set forth in paragraph
(c) on Schedule A (but in no event shall the Executive be deemed to have
accumulated additional credited service after attaining age 65), (x) his annual
compensation during such period had been equal to the sum of (A) the greater of
(1) the Executive’s annual base salary in effect at any time during the 90-day
period immediately prior to the Change in Control or (2) the Executive’s annual
base salary in effect at any time following the Change in Control and (B) the
Bonus Amount, (y) the Employer made employer contributions to each defined
contribution plan in which the Executive was a participant at the Termination
Date (in an amount equal to the amount of such contribution for the applicable
plan year immediately preceding the Termination Date) and (z) the Executive had
been fully (100%) vested in his benefit under each retirement plan in which the
Executive was a participant, over (B) the lump sum actuarial equivalent of the
aggregate retirement benefit the Executive has actually accrued under such
retirement plans (determined as a straight life annuity commencing at age 65).
For purposes of this subsection (iv), the “Supplemental Retirement Benefit”
shall mean the lump sum actuarial equivalent of the aggregate retirement benefit
the Executive would have been entitled to receive under the Employer’s
supplemental and other retirement plans including, but not limited to, the
Campbell Soup Company 401(k) Retirement Plan and the Campbell Soup Company
Supplemental Retirement Plan. For purposes of this subsection (iv), the
“actuarial equivalent” shall be determined in accordance with the actuarial
assumptions used for the calculation of benefits under the Company Retirement
and Pension Plan as applied prior to the Termination Date in accordance with
such plan’s past practices.
     (v) In the event that the Executive has unvested outstanding incentive
awards (including restricted stock and performance shares or units, stock
options or stock appreciation rights, hereinafter collectively referred to as
the “Incentive Awards”) pursuant to the terms of the Company’s long-term
incentive plans or under any subsequent incentive plan or arrangement on his
Termination Date, then (A) all such Incentive Awards shall vest and any
restrictions thereon shall lapse as follows: (i) all such Incentive Awards
(other than performance related awards) shall vest or become exercisable
immediately and any restrictions thereon shall lapse and (ii) any performance
related awards shall vest or become exercisable and any restrictions thereon
shall lapse on a pro-rata portion of such awards based on the portion of the
relevant performance period that has expired as of the Termination Date (but in
no event shall such performance related award vest, become exercisable or
restrictions lapse with respect to less than 50% of the

Page 7 of 13



--------------------------------------------------------------------------------



 



total outstanding awards); provided, that such accelerated vesting shall apply
first to those awards which have been outstanding the longest, and (B) the
Executive shall have the right to require the Company to purchase, for cash, any
shares of unrestricted stock or shares purchased upon exercise of any options,
at a price equal to the fair market value of such shares on the date of purchase
by the Company.
          (c) The amounts provided for in Sections 3.1(a) and 3.1(b)(i), (ii),
(iv) and (v) (with respect to performance units) shall be paid within thirty
(30) days after the Executive’s Termination Date.
          (d) The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(iii).
          3.2 The severance pay and benefits provided for in Sections 3.1(a) and
3.1(b)(i) and (ii) shall be in lieu of any other severance pay to which the
Executive may be entitled under any Employer severance plan, program or
arrangement (including, without limitation, the Company Group Change in Control
Severance Protection Program).
          3.3 To the extent the Executive is entitled to receive severance pay
and benefits provided for in Sections 3.1(a) and 3.1 (b)(i) (ii) (iii) and (iv),
such severance pay and benefits shall be reduced by an amount equivalent to any
severance pay and benefits or payments in lieu of required notice of termination
that the Executive is also entitled to receive under any applicable federal,
state or local law or regulation or under any award, claim or settlement or
under any agreement, written or oral, with the Executive.
          4. Notice of Termination.Following a Change in Control, any purported
termination of the Executive’s employment by the Employer or by the Executive
shall be communicated by written Notice of Termination to the other party in
accordance with Section 9. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination.
          5. Termination Date.For purposes of this Agreement, “Termination Date”
means, in the case of the Executive’s death, his date of death, and in all other
cases, the date specified in the Notice of Termination subject to the following:
          (a) If the Executive’s employment is terminated by the Employer for
Cause or due to Disability, the date specified in the Notice of Termination
shall be at least thirty (30) days from the date the Notice of Termination is
given to the Executive or such longer period as required by any agreement with
the Executive, provided that in the case of Disability the Executive shall not
have returned to the full-time performance of his duties during such period of
at least thirty (30) days; and

Page 8 of 13



--------------------------------------------------------------------------------



 



          (b) If the Executive resigns for Good Reason, the date specified in
the Notice of Termination shall not be more than sixty (60) days from the date
the Notice of Termination is given to the Employer.
          (c) Notwithstanding any other provision in this Agreement to the
contrary, the termination of the Executive’s employment in connection with the
sale, divestiture or other disposition of a division, group or business unit of
the Company (or part thereof) at which the Executive was employed at the time of
such sale, divestiture or other disposition, shall not be deemed to be a
termination of employment of the Executive for purposes of this Agreement,
provided the Executive is offered employment by the purchaser or acquiror of
such division, group or business unit of the Company and the Company obtains an
agreement from such purchaser or acquiror as contemplated in Section 7(c) and
provided, further, that the Executive shall not be entitled to any benefits from
the Company under this Agreement as a result of such sale, divestiture, or other
disposition, or as a result of any subsequent termination of employment. This
Section 5 (c) will only apply in the event that (i) the Executive’s employment
is terminated by the Employer without Cause or the Executive resigns for Good
Reason on or after the occurrence of a Change in Control or (ii) the Executive’s
employment is terminated by the Employer without Cause within one year prior to
a Change in Control and the Executive reasonably demonstrates that such
termination (y) was at the request of a Third Party who effectuates a Change in
Control or (z) otherwise occurred in connection with, or in anticipation of, a
Change in Control.
          6. Successors; Binding Agreement.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. In such event,
the term “the Company” as used herein shall include such successors and assigns.
The term “successors and assigns” as used herein shall mean a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
          (c) In the event that one or more divisions, groups and business units
of the Company (or parts thereof) that the Executive is primarily associated
with (or part thereof) are sold, divested, or otherwise disposed of by the
Company subsequent to a Change in Control, the Company shall require such
purchaser or acquiror, as a condition precedent to such purchase or acquisition,
to assume, and agree to perform the Company’s obligations under this Agreement,
in the same manner, and to the same extent that the Company would be required to
perform if no such acquisition or purchase had taken place. In such
circumstances, the purchaser or acquiror shall be solely responsible for
providing any payments or benefits payable under this Agreement to the
Executive.

Page 9 of 13



--------------------------------------------------------------------------------



 



          7. Fees and Expense.The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as they become due as a result of (a) the Executive’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), (b) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits, or (c) the Executive’s hearing before
the Board as contemplated in Section 2.1 of this Agreement; provided, however,
that the circumstances set forth in clauses (a) and (b) (other than as a result
of the Executive’s termination of employment under circumstances described in
Section 2.2(e)) occurred on or after a Change in Control.
          8. Notice.For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Employer shall be copied to the
Company and directed to the attention of the Board with a copy to the Secretary
of the Company. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.
          9. Non-exclusivity of Rights.Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Employer and the
Company or any of its subsidiaries and for which the Executive may qualify, nor
shall anything herein limit or reduce such rights as the Executive may have
under any other agreements with the Employer and the Company or any of its
subsidiaries; provided, however, to the extent that the Executive receives
benefits under this Agreement, he will not be entitled to severance pay or
benefits under any other severance plan, program, policy or arrangement of the
Company and the Employer, including, without limitation, the Company’s Special
Severance Protection Program. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, program or
arrangement of the Company or any of its subsidiaries shall be payable in
accordance with such plan, program or arrangement except as expressly modified
by this Agreement.
          10. Settlement of Claims.Subject to Section 3.3, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others.
          11. Miscellaneous.No provision of this Agreement may be modified,
waived, amended or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

Page 10 of 13



--------------------------------------------------------------------------------



 



          12. Employment Status.This Agreement does not constitute or create a
contract of employment or impose on the Company any obligation to retain the
Executive, or any obligation on the Executive to remain in the employment of the
Company.
          13. Governing Law.This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New Jersey, without
reference to the principles of conflicts of laws. Each party hereto consents to
in personam jurisdiction and venue in the United States District Court of New
Jersey. In the event that the United States District Court of New Jersey should
lack subject matter jurisdiction, the parties consent to jurisdiction and venue
in a court of competent jurisdiction in Camden County in the State of New
Jersey.
          14. Withholding.The Company may withhold from all payments due to
Executive (or his beneficiary or estate) under this Agreement all applicable
federal, state, local and foreign income and employment taxes.
          15. Severability.The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Whenever
there is any conflict between any provisions of this Agreement and any
applicable law, statute, governmental rule, ordinance or regulation, the latter
shall prevail, but in such event the affected provisions of this Agreement shall
be curtailed and restricted only to the extent necessary to bring them within
the applicable legal requirements and the remainder of this Agreement shall not
be affected.
          16. Counterparts.This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

Page 11 of 13



--------------------------------------------------------------------------------



 



          17. Headings.The headings contained in this Agreement are intended
solely for convenience and shall not control or affect the meaning or
construction of the provisions of this Agreement.
          18. Entire Agreement.This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, in the
event of a Change in Control, supersedes all prior agreements (including,
without limitation, the Company’s Special Severance Protection Program),
understandings and arrangements, whether oral or written, between the parties
hereto with respect to such subject matter.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Executive has executed this
Agreement as of the day and year first above written. This Agreement was entered
into in the State of New Jersey, United States of America.

       
ATTEST:
  Campbell Soup Company
 
     
 
  By:  
 
     
 
    President and
Chief Executive Officer
Corporate Secretary
     
 
     
 
  By:  
 
     
 
    Executive

Page 12 of 13



--------------------------------------------------------------------------------



 



Schedule A to Severance Protection Agreement
     (a) The Executive’s Severance Amount provided for in Section 3.1 (b)
(ii) shall equal the severance pay multiple set forth below next to the
Executive’s salary grade level at the Termination Date multiplied by the sum of
(A) the greater of (1) the Executive’s annual base salary in effect at any time
during the 90-day period immediately prior to the Change in Control or (2) the
Executive’s annual base salary in effect at any time following the Change in
Control and (B) the Bonus Amount.

      Salary Grade Level at Termination Date   Severance Pay Multiple 42 — 44  
1.5 46 — 48   2.0 50 and above   2.5

     (b) The Benefits Continuation Period provided for in Section 3.1 (b)
(iii) shall be determined using the number of months set forth below next to the
Executive’s salary grade level at the Termination Date.

      Salary Grade Level at Termination Date   Benefits Continuation Period 42 —
44   18 months 46 — 48   24 months 50 and above   30 months

     (c) The additional service credit provided for in Section 3.1 (b) (iv)
(w) shall be equal to the number of months set forth below next to the
Executive’s salary grade level at the Termination Date.

      Salary Grade Level at Termination Date   Additional Service Credit 42 — 44
  18 months 46 — 48   24 months 50 and above   30 months

Page 13 of 13